Citation Nr: 0916360	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  07-04 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity prior to June 7, 2007.

2.	Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity prior to June 7, 2007.

3.	Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1965 to 
September 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of July 2006 and October 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

The Veteran testified before the undersigned Veterans Law 
Judge at a March 2009 hearing conducted at the RO.  A 
transcript of the hearing is of record.

Initially, the Board notes that, by an August 2007 rating 
action, the Veteran was awarded separate 20 percent 
evaluations for his bilateral peripheral neuropathy of the 
lower extremities as of June 7, 2007.  The Veteran indicated 
in a March 2009 statement that he is satisfied with the 
separate 20 percent evaluations.  As such, the Board will not 
address the period as of June 7, 2007, with respect to these 
issues.


FINDINGS OF FACT

1.	Prior to June 7, 2007, the competent evidence of record 
indicates the Veteran's peripheral neuropathy of the left 
lower extremity was manifested by no more than subjective 
complaints of pain and diminished sensation, with 
objective evidence of decreased sensation and 
hyperesthesia; there is no objective evidence of decreased 
motor strength, limited motion secondary to peripheral 
neuropathy, foot drop and slight droop of the first 
phalanges of all toes, or anesthesia covering the entire 
dorsum of foot and toes.

2.	Prior to June 7, 2007, the competent evidence of record 
indicates the Veteran's peripheral neuropathy of the right 
lower extremity was manifested by no more than subjective 
complaints of pain and diminished sensation, with 
objective evidence of decreased sensation and 
hyperesthesia; there is no objective evidence of decreased 
motor strength, limited motion secondary to peripheral 
neuropathy, foot drop and slight droop of the first 
phalanges of all toes, or anesthesia covering the entire 
dorsum of foot and toes.

3.	The Veteran is service-connected for coronary artery 
disease with cardiomegaly, rated as 30 percent disabling; 
diabetes mellitus, rated as 20 percent disabling; 
peripheral neuropathy of the right lower extremity, rated 
as 20 percent disabling; peripheral neuropathy of the left 
lower extremity, rated as 20 percent disabling; 
hypertension, rated as 10 percent disabling and erectile 
dysfunction, rated as noncompensable.

4.	The competent evidence of record indicates the Veteran's 
service-connected disabilities render him unable to secure 
or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.	The criteria for an initial evaluation in excess of 10 
percent prior to June 7, 2007, for peripheral neuropathy 
of the left lower extremity have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8521 (2008).

2.	The criteria for an initial evaluation in excess of 10 
percent prior to June 7, 2007, for peripheral neuropathy 
of the right lower extremity have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8521 (2008).

3.	The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decisions in July 2006 and 
October 2007.  The RO's April 2006 and August 2007 notice 
letters advised the Veteran what information and evidence was 
needed to substantiate the claim decided herein and what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the Veteran.  He was 
specifically told that it was his responsibility to support 
the claim with appropriate evidence.  Finally the letters 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  The duty 
to notify the Veteran was satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the Court distinguished claims 
for increased compensation of an already service-connected 
disability from those regarding the initial-disability-rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for the 
claimed disability, once a decision awarding service 
connection, a disability rating and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419, 426-427 (2006) (citing Dingess, supra).  As such, 
in the instant case, a discussion of whether sufficient 
notice has been provided for an increased compensation claim 
is not necessary because this is an initial rating claim and 
the Court articulated that the Vazquez-Flores notice 
requirements apply to a claim for increase and not an initial 
rating claim.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Kansas 
City VA Medical Center (VAMC).  The Veteran has not 
identified any additional records that should be obtained 
prior to a Board decision.  He was afforded a VA examination 
in May 2006.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. 
§ 3.159 (c)(4) (2008); Wells v. Principi, 327 F. 3d 1339, 
1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

I.	Initial Increased Evaluation

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently in receipt of separate evaluations 
for peripheral neuropathy of the right and left lower 
extremities; both disabilities are rated under Diagnostic 
Code 8521.  As discussed below, the symptomatology for these 
disabilities has been identical throughout this appeal.  For 
these reasons, the Board will discuss entitlement to higher 
initial disability ratings for peripheral neuropathy of the 
right and left lower extremities together.

Prior to June 7, 2007, the Veteran's service-connected 
peripheral neuropathy of the left and right lower extremities 
(both secondary to type II diabetes mellitus) have been 
assigned an initial 10 percent evaluation pursuant to 38 
C.F.R. § 4.124a, Diagnostic Code 8521 (2008).  Diagnostic 
Code 8521 provides for a 10 percent evaluation when there is 
mild incomplete paralysis of the external popliteal nerve 
(common peroneal).  A 20 percent disability rating is 
warranted for moderate incomplete paralysis of the external 
popliteal nerve, and a 30 percent disability rating is 
warranted for severe incomplete paralysis of the external 
popliteal nerve.  Finally, a 40 percent evaluation is 
warranted when there is complete paralysis of the external 
popliteal nerve (common peroneal); foot drop and slight droop 
of first phalanges of all toes, an inability to dorsiflex the 
foot, extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; or 
anesthesia covering the entire dorsum of the foot and toes.  
Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran's peripheral neuropathy of the bilateral lower 
extremities consistently demonstrates symptomatology 
characteristic of the currently assigned 10 percent 
disability evaluation.  As such, a higher disability 
evaluation is not warranted for any time during this appeal.  
See Fenderson, supra.

In conjunction with the current claim, the Veteran was 
provided a VA examination in May 2006.  The VA examination 
report notes the Veteran complained of sharp pains in his 
legs when walking one-half block and intermittent tingling in 
his toes.  Physical examination revealed blunted sensation 
and vibration in the toes and areas of the feet with deep 
tendon reflexes absent in the Achilles tendons.  The VA 
examiner diagnosed the Veteran with "mild early peripheral 
neuropathy of the feet."  A June 2006 VA electromyography 
(EMG) report revealed hyperesthesia symmetrically in the 
lower extremities with the skin of the feet intact, warm and 
dry without edema.  Electrodiagnostic testing confirmed a 
diagnosis of peripheral neuropathy of the lower extremities.  

The Board observes that a Note contained in 38 C.F.R. § 
4.124a indicates that a mild, or at most, moderate evaluation 
is appropriate when "the involvement is wholly sensory." In 
the present case, there is no competent evidence that the 
Veteran experiences symptomatology beyond decreased sensation 
and hyperesthesia such as decreased motor strength, limited 
motion secondary to peripheral neuropathy, foot drop, slight 
droop of the first phalanges of all toes, or anesthesia 
covering the entire dorsum of foot and toes.  

As such, with consideration of the competent evidence of 
record, the Board concludes that an initial evaluation in 
excess of 10 percent is not warranted at any point prior to 
June 7, 2007, for peripheral neuropathy of the right and left 
lower extremities.  As a preponderance of the evidence is 
against assigning higher initial evaluations, the benefit of 
the doubt rule does not apply and the claims must be denied.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.

II.	TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by non- service-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).  In reaching such 
a determination, the central inquiry is "whether the 
Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16(a).  For the 
purpose of one 60 percent disability or one 40 percent 
disability in combination, disabilities resulting from a 
common etiology will be considered as one disability.  See 
38 C.F.R. § 4.16(a)(2) (2008).

The Veteran is service-connected for coronary artery disease 
with cardiomegaly, rated as 30 percent disabling; diabetes 
mellitus, rated as 20 percent disabling; peripheral 
neuropathy of the right lower extremity, rated as 20 percent 
disabling; peripheral neuropathy of the left lower extremity, 
rated as 20 percent disabling; hypertension, rated as 10 
percent disabling and erectile dysfunction, rated as 
noncompensable, with an overall disability evaluation of 70 
percent.  As each of the Veteran's service-connected 
disabilities result from a common etiology, namely, service-
connected diabetes mellitus, Veteran's disability evaluation 
meets the criteria for schedular consideration of TDIU.  Id.  
Thus, the Veteran is eligible to receive TDIU benefits.

For reasons stated immediately below, the Board finds that 
the evidence of record demonstrates that the Veteran's 
service-connected disabilities renders him unable to secure 
and follow a substantially gainful occupation.

Significantly, the Board notes the Veteran's treating VA 
physician provided a statement regarding the Veteran's 
employability in October 2008.  In his statement, the VA 
physician noted that, due to his service-connected diabetes, 
the Veteran suffers from diabetic neuropathy, an enlarged 
heart, sleep apnea, depression and poor concentration.  The 
Veteran is noted to be unable to stand, walk, or sit for any 
length of time due to constant pain, which also affects his 
sleep and concentration.  Finally, the VA physician notes the 
Veteran's previous employment as a pipefitter on nuclear 
powerhouses.  The VA physician opined that, based on his 
training, education and experience, the Veteran is 
unemployable for any position currently or in the foreseeable 
future.

Based on the VA physician's October 2008 statement, the Board 
concludes that a grant of TDIU is warranted, under 38 C.F.R. 
§ 4.16(a).  The benefit sought on appeal is accordingly 
granted.


ORDER

An initial evaluation in excess of 10 percent for peripheral 
neuropathy of the left lower extremity prior to June 7, 2007, 
is denied.

An initial evaluation in excess of 10 percent for peripheral 
neuropathy of the right lower extremity prior to June 7, 
2007, is denied.

Entitlement to TDIU is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


